Citation Nr: 0122990
Decision Date: 09/20/01	Archive Date: 12/03/01

Citation Nr: 0122990	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  94-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable evaluation for bipolar disorder, 
with history of anxiety neurosis and drug abuse, prior to 
January 9, 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel







INTRODUCTION

The veteran served on active duty from November 1976 to June 
1978.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied a compensable evaluation 
for the veteran's service-connected anxiety neurosis.  During 
the pendency of the appeal, a January 1992 rating decision 
recharacterized the veteran's psychiatric disability as a 
bipolar illness, not otherwise specified, with history of 
anxiety neurosis.  The rating decision assigned a 30 percent 
evaluation, effective January 9, 1990.  Additional rating 
decisions and Board decisions followed.  An April 2000 rating 
decision implemented an April 2000 Board decision by 
assigning a 70 percent evaluation, effective January 9, 1990, 
which remains in effect.


ORDER TO VACATE

In an August 26, 1996, decision, the Board denied entitlement 
to an effective date earlier than January 9, 1990, for a 
compensable evaluation for bipolar disorder.  In doing so, 
the Board also held that a September 1988 rating decision was 
not clearly erroneous for having failed to associate the 
symptoms of the veteran's psychotic disability with the 
anxiety neurosis which was then in effect.  The veteran did 
not appeal the decision to the U.S. Court of Appeals for 
Veterans Claims (Court) and it became final.  38 U.S.C.A. 
§ 7104(a) (West 1991).  

Subsequently, additional records of VA inpatient and 
outpatient treatment of the veteran's psychiatric disability 
were associated with the claims file.  Some of these records 
were dated prior to August 26, 1996, but were not in the 
claims file at the time of the August 1996 Board decision.  
Such records include outpatient treatment records from the VA 
Medical Center (MC) in Las Vegas dated from 1990 to 1996, and 
records pertaining to a hospitalization at the Salt Lake City 
VAMC in October 1989 and January and February 1993 for 
psychiatric and substance abuse treatment.  

The Court has held that VAMC treatment records are deemed to 
be in the custody of VA.  "[T]he Secretary had constructive, 
if not actual, knowledge of those items [generated by the 
VA]."  See Bell v. Derwinski, 2 Vet. App 611, 613 (1992).  
Therefore, in this case, the Board's 1996 adjudication of the 
veteran's claim, conducted without consideration of the 
entire record (including all VA treatment records of which VA 
constructively had notice), denied him due process.

The Board may vacate on its own motion an appellate decision 
when a veteran is denied due process of law.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. § 20.904 
(2000).  Accordingly, the August 26, 1996, decision of the 
Board as to the issue of entitlement to a compensable 
evaluation for bipolar disorder, with history of anxiety 
neurosis and drug abuse, prior to January 9, 1990, must be 
vacated.  A new decision will be entered on this issue as if 
the August 26, 1996, decision by the Board had never been 
issued.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 



Citation NR: 9624505	
Decision Date: 08/26/96		Archive Date: 09/04/96
DOCKET NO.  94-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for drug abuse.

2.  Entitlement to an effective date for an increased 
compensable rating for bipolar illness, earlier than January 
9, 1990, including the issue of whether there was clear and 
unmistakable error (CUE) in a prior rating decision denying 
service connection for bipolar illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active air service from November 1976 to June 
1978.  

The record shows that service connection was originally 
granted for anxiety neurosis by the Regional Office (RO) in 
an October 1978 rating decision, and a noncompensable 
evaluation was assigned it.  This rating remained in effect 
for many years.  On January 9, 1990, the veteran submitted a 
claim for an increased rating for his service-connected 
psychiatric disability.  Based on the findings of a February 
1992 Department of Veterans Affairs (VA) psychiatric 
examination, the RO, by rating action in April 1992, denied 
service connection for drug abuse, recharacterized the 
veteran's service-connected psychiatric disability as bipolar 
illness, not otherwise specified, with history of anxiety 
neurosis, and assigned a 30 percent evaluation, effective 
January 9, 1990.

The veteran was scheduled to testify at a hearing in August 
1993, but failed to report for it since he had moved and 
apparently never received notification of the hearing.  Later 
that month, he wrote a letter to the RO and indicated that he 
wanted the case forwarded to the Board of Veterans' Appeals 
(the Board).  

The issue of entitlement to service connection for drug abuse 
will be held in abeyance pending completion of the 
development of the evidence requested in the remand portion 
of this decision below.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that an earlier effective date is 
warranted for an increased rating for bipolar illness.  He 
asserts that there was CUE in the September 1988 rating 
decision in that the RO failed to grant service connection 
for bipolar illness.  He states that he exhibited the same 
symptoms in service as were noted on the VA examination 
conducted in February 1992.  He also claims that the 
diagnosis of bipolar disorder should have been made earlier 
based on the service medical records which revealed he had a 
form a psychotic depression.  

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the weight of the evidence is 
against the claim of entitlement to an earlier effective date 
for an award of an increased rating for bipolar illness, and 
that CUE was not present in the rating decision of September 
1988.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  By rating decision in September 1988, the RO denied an 
increased rating for anxiety neurosis.

3.  That decision was consistent with and supported by the 
evidence of record.

4.  The veteran submitted a claim for an increased rating for 
his service-connected psychiatric disability on January 9, 
1990.


CONCLUSIONS OF LAW

1.  The September 1988 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.105(a) (1995).

2.  The criteria for an earlier effective date for an award 
of an increased rating for bipolar illness, prior to January 
9, 1990, have not been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.400(o)(2) (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes CUE, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (1995).

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (1995).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

As noted above, the veteran was initially granted service 
connection for anxiety neurosis by RO rating decision in 
October 1978.  This was predicated on the service medical 
records and a September 1978 VA psychiatric examination 
report which diagnosed an anxiety neurosis.  A noncompensable 
evaluation was assigned, effective from the day following the 
date of his separation from active service.

The veteran submitted a claim for an increased rating for his 
service-connected psychiatric disability in early 1988.  It 
was denied by the RO in September 1988 based on a VA hospital 
report which concluded that the veteran had schizophrenia, 
paranoid type, and alcohol and opioid dependence.  The 
September 1988 rating decision indicated that service 
connection had not been established for the veterans 
psychosis, and that the current medical records did not show 
that he had anxiety neurosis.  The veteran did not appeal 
this decision.

The veteran submitted a claim for an increased rating for his 
anxiety neurosis on January 9, 1990.

Following a VA psychiatric examination in February 1992, the 
diagnosis was bipolar illness. The examiner commented that 
the veteran suffered from a mental condition which was first 
in evidence at the time of his service career.  He added that 
the veteran's anxiety neurosis was considered to be a part of 
his service-connected bipolar illness, not otherwise 
specified.  

Based on the evidence described above, the RO, by rating 
action in April 1992, reclassified the veteran's service-
connected as bipolar illness, not otherwise specified, with 
history of anxiety neurosis.  A 30 percent rating was 
assigned, effective January 9, 1990. 

In effect, the veteran argues that there was CUE in the 
September 1988 rating decision on the basis that the RO 
failed to associate the symptoms of his psychotic disability 
with the anxiety neurosis for which service connection was in 
effect.  

In Fugo v. Brown, 6 Vet.App 40 (1993), the United States 
Court of Veterans Appeals (the Court) discussed what 
constitutes CUE.  The Court stated:

merely to aver that there was CUE in a 
case is not sufficient to raise the 
issue.  Stated another way, while the 
magic incantation 'clear and 
unmistakable' need not be recited in haec 
verba, to recite it does not suffice, in 
and of itself, to raise the issue.  It 
must always be remembered that CUE is a 
very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.  
(Emphasis in original.)  Id. 43-44.  

In order to find that the September 1988 rating decision was 
clearly and unmistakably erroneous, however, it must be 
concluded that the evidence of record at the time that 
decision was rendered was such that the only possible 
conclusion based on the evidence of record at that time was 
that the symptoms of paranoid schizophrenia should have been 
incorporated in the rating for anxiety neurosis, the only 
disability for which service connection had been granted at 
that time.  CUE requires that error, otherwise prejudicial, 
must appear undebatably.  Akins v. Derwinski, 1 Vet.App. 228, 
231 (1991).  Such a conclusion cannot be made in this case.  

The Board notes that the veteran had not submitted a claim of 
service connection for a psychosis in 1988.  Rather, at that 
time, he asserted that the symptoms of his service-connected 
anxiety neurosis had increased in severity.  The September 
1988 rating decision did not formally adjudicate the issue of 
entitlement to service connection for a psychosis.  It is 
also significant to point out that there was no medical 
evidence of record at the time of the September 1988 
determination to the effect that any of the symptoms of his 
psychosis were related to the service-connected anxiety 
neurosis.  Accordingly, it cannot be held that CUE was 
present in the September 1988 rating decision in failing to 
consider the symptoms of a psychosis in the evaluation of the 
veteran's service-connected anxiety neurosis.  

With respect to the veterans claim that an earlier effective 
date should be assigned for the award of a 30 percent rating 
for bipolar illness, the evidence shows that the veteran's 
claim therefor was submitted on January 9, 1990.  The claim 
was granted by the RO by rating decision in April 1992, 
premised on the clinical findings of a VA psychiatric 
examination conducted in February 1992.  A mental status 
evaluation revealed that the veteran spoke in a pressured 
fashion, and his speech was tangential and circumstantial.  
The examiner noted that the veteran presented himself in a 
manner consistent with bipolar illness, manic type.  He noted 
that the pressured speech, the agitation, the elation, as 
well as the reports of intermittent psychotic episodes would 
suggest that this was the most likely diagnosis.  It was also 
opined by the examiner that the veteran's service-connected 
anxiety neurosis was part of the diagnosed bipolar illness, 
not otherwise specified.  

The findings recorded on the February 1992 VA psychiatric 
examination represented the first instance in which the 
symptoms of bipolar illness were associated with the 
previously service-connected anxiety neurosis, and that 
examination reflected the first ascertainable instance that 
the symptoms had increased in severity.  As noted above, the 
appropriate effective date for the increase in this case was 
the date of claim, i.e., January 9, 1990.  There is no basis 
for an effective date prior to that date.  In Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994), the Court held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  


ORDER

Since the September 1988 rating decision involved no CUE and 
an earlier effective date for an award of an increased rating 
for bipolar illness is not warranted, the appeal is denied, 
to this extent.  


REMAND

With respect to the veteran's claim of entitlement to service 
connection for drug abuse, the Board notes that when he was 
hospitalized by the VA in February 1988, he related a history 
of initiation to drugs between the ages of 10 to 14, and 
continued drug/alcohol abuse from the ages of 14 to 20.  The 
diagnoses included alcohol, opioid and hallucinogen 
dependence.  Following an official VA psychiatric examination 
in November 1993, the examiner concluded that the veteran's 
drug abuse was related to his severe mental disorder.  
Although the examiner stated that he had reviewed the 
veteran's claims folder, there is no indication in the 
examination report that he was aware of the veterans pre-
service abuse of drugs.  

In Allen v. Brown, 7 Vet.App. 439 (1995), an en banc Court 
held that disability as set forth in 38 U.S.C.A. § 1110 
(West 1991) refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, when aggravation of a veterans 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Thus, a question currently before 
the Board is whether the veteran's service-connected bipolar 
disorder caused or aggravated his drug abuse.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of any current drug 
abuse.  All necessary tests should be 
performed.  The examiner should be 
requested to review the entire claims 
folder and furnish an opinion concerning 
whether it is at least as likely as not 
that the veteran's drug abuse was caused 
by his service-connected bipolar illness.  
In addition, if the foregoing is answered 
in the negative, the examiner should 
express an opinion as to whether the 
service-connected psychiatric disability 
caused an increase in severity of the 
drug abuse.  If so, the extent to which 
the drug abuse was aggravated by the 
service-connected psychiatric disability 
over and above the degree existing prior 
to the aggravation should be specified.  
The examiner should set forth the reasons 
for the opinions expressed.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the issue remaining on appeal 
may be granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and given an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.



		
	J. F. GOUGH 
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1995), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1995).
- 2 -


